DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 12/18/2021 is acknowledged.
This office action is responsive to the amendment filed on 12/18/2021. As directed by the amendment: claim 1 has been amended, claims 11-20 have been cancelled and new claims 21-30 have been added.  Thus, claims 1-10 and 21-30 are presently pending in this application.
Information Disclosure Statement
The information disclosure statement filed 3/5/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  There is no copy provided for EP07824843. It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because figures 1A-C, 4A-B and 7A, with each figure including underlined reference number(s) (e.g. 10 in Fig. 1A, 30 in Fig. 4A, etc…) are improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elastic member” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structure of “elastic member” as described in the specification includes a spring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9  and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “the absolute velocity” and “the ground” each lacks antecedent basis. Furthermore, the limitation “the trajectory sensor is to at least one” is unclear as to the what is the meaning of the phrase “is to” (which appears to be incomplete)
Regarding claim 5, “the detection” lacks antecedent basis
Regarding claim 9, “the states” lacks antecedent basis
Regarding claim 27, “the
Claim 4 is also rejected based on dependency upon a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kappel (US 2018/0296426).
Regarding claim 1, Kappel discloses an exoskeleton robot control system (see abstract), comprising: 
an exoskeleton robot 102 (fig. 1B, see [0045] ; 
a first crutch 101 (fig. 1B, see [0045]-[0046]) configured to be held by a user (see [0046]), wherein the first crutch is physically separated from the exoskeleton robot (“one or more crutches may be detachably connected to the exoskeleton device or unconnected to the exoskeleton when the exoskeleton is in use”, see [0045]); 
sensors capable of sensing the mobility state of the crutch and/or exoskeleton associated with the crutch including speed, orientation, direction, tilt, location, elevation, etc.”, see [0048]); and 
a control unit (“a control unit 105”, see fig. 1B and [0046] and/or “processing unit onboard the crutches (e.g., at the handle)” , see [0056]) configured to generate an instruction based on the detected trajectory of the first crutch (“data gathered by the various sensors of the crutches may be transmitted to a processing unit onboard the crutches”, see [0056]), wherein the instruction is received by the exoskeleton robot (“processing unit may process the data to determine a response and generate signals for instructing the crutches and/or the exoskeleton to adjust according to the determined response”, see [0056]), and a subsequent movement of the exoskeleton robot is decided by the instruction (“processing unit may generate and transmit instructions to the exoskeleton and/or the crutches so as to facilitate the mobility of the user in overcoming the aforementioned obstacles or stairs”, see [0056])
Regarding claims 2-4, Kappel discloses  wherein the trajectory sensor comprises at least a gyroscope (“gyroscopic sensors”, see [0012]) or accelerometer (see [0043]); as best understood, wherein a trajectory signal is generated by the trajectory sensor, the trajectory sensor is to at least relative position of the first crutch and the ground (“one or more first sensors are arranged at or near a distal end of the crutch and may be configured to at least sense contact or proximity of the distal end of the crutch with at least one of the ground, horizontal surface, and lateral surface and generate the instructions operating thereon configured to at least one of process the signals from the one or more sensors, …further instructions to control at least a mobility of the exoskeleton device”, see [0017]
Regarding claims 6-9, Kappel discloses   wherein the control unit 105 is disposed on the first crutch 101 (fig. 1B); wherein the control unit further comprises a memory (processor inherently comprising a memory, or “memory” as disclosed in [0069]), the control unit compares the detected trajectory of the first crutch with a plurality of trajectory data stored by the memory (“For example, upon choosing the stairs mode, the user may place one crutch at one stair (e.g., base stair) and another crutch at another stair (e.g., next to base stair), e.g., 201 and 202. With the selection of the “stair mode,” in some embodiments, the sensors are triggered to measure the vertical offset between the crutches, which can be related to, by the sensors and/or the processing unit, the distance between the stairs, i.e., the height of a stair”, see [0057]. NOTE: in this example, a plurality of trajectory data including data at one base stair and data at another stair next to base stair and the detected trajectory is the distance between the stairs  (the distance is determined by comparison processed by control unit)); wherein the instruction is generated based on a selected trajectory data from the memory (instruction for ascending or descending stairs,  see example as disclosed in [0054] and [0057] and fig. 2); wherein the instruction instructs the exoskeleton robot to initiate at least one of the states of walking, sitting, standing, running, ascending, descending, stopping, and aborting a current movement (“allow a user of the exoskeleton device to a state of the exoskeleton device, a state of the crutch, and a state of a third device, where the state may be one or more of on, off, stand-by, walk, sit, climb, stair”, see [0011])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel.
Regarding claim 5, as best understood, Kappel does not disclose explicitly that the system further comprising a trigger, the trigger is configured to initiate and cease the detection of the trajectory of the first crutch. However, Kappel already teaches the user may input into the user interface a selection to initiate a measurement of the height of the stairs, wherein the selection may trigger sensors disposed in the crutches to perform location measurements (see [0054]), wherein the selection may dispose the crutch in a “sensing mode” where the sensors in the crutches are triggered to make measurements (see [0057]). Furthermore, Kappel also teaches control elements disposed on the handle of the crutch include buttons, triggers (see [0055]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Kappel‘s reference, such that the control elements 
Regarding claim 10, Kappel discloses the system further comprising a second crutch (“a second crutch, see [0008]) with a trajectory sensor disposed thereon (see [0016]), wherein a referential axis of the first crutch (first smart crutch at a first point of a surface, see step 201 in fig. 2) and a referential axis of the second crutch (second smart crutch at a second point of the surface, see step 202 in fig. 2) are on an imaginary plane (plane of the surface) , but fails to disclose explicitly a tilt angle is between a medial line of the user and the imaginary plane. However, since Kappel already teaches an example, when a user of an exoskeleton device is attempting to climb stairs, a distal end of the first crutch may rest on a first stair and a distal end of the second crutch may rest on a second step (see [0049]). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to appreciate and comprehend that in the case of climbing stairs,  since the referential axes of the first and second crutches are on an imaginary plane, and the first crutch may rest on a first stair and the second crutch may rest on a second step, thus would provide a tilt angle between a medial line of the user and the imaginary plane during the state of climbing stairs.
Claims 21, 23-24 and 28-30,  are rejected under 35 U.S.C. 103 as being unpatentable over Kappel in view of Lee (KR-1421884-B1)
Regarding claims 21, Kappel discloses  an exoskeleton robot control system (see abstract), comprising: 

a first crutch (fig. 1B, see [0045]-[0046]), in communication with the controller of the exoskeleton robot (“data gathered by the various sensors of the crutches may be transmitted to a processing unit… at a controller pack of the exoskeleton device”, see [0056]); 
a trajectory sensor disposed on the first crutch, wherein the trajectory sensor is configured to detect a trajectory of the first crutch (“a crutch may include sensors capable of sensing the mobility state of the crutch and/or exoskeleton associated with the crutch including speed, orientation, direction, tilt, location, elevation, etc.”, see [0048]); and 
a proximity sensor disposed at a position proximal to a tip of the first crutch (“one or more first sensors are arranged at or near a distal end of the crutch and may be configured to at least sense contact or proximity of the distal end of the crutch with at least one of the ground, horizontal surface, and lateral surface”, see [0013])
Kappel does not disclose wherein the proximity sensor comprises an elastic member disposed in the first crutch; and a sensing bar over the elastic member. However, Lee teaches a proximity sensor (see abstract) comprises an elastic member 121 (spring 121, see fig. 3) disposed in the lower side of the operation plate; and a sensing bar 110 over the elastic member 121 (fig. 3). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the 
 Regarding claims 23-24, Kappel disclose the system further comprising a trigger disposed on the first crutch (control elements disposed on the handle of the crutch include buttons, triggers (see [0055]), but does not disclose that wherein the trajectory sensor is configured to detect the trajectory of the first crutch after the trigger is activated. However, Kappel already teaches the user may input into the user interface a selection to initiate a measurement of the height of the stairs, wherein the selection may trigger sensors disposed in the crutches to perform location measurements (see [0054]), wherein the selection may dispose the crutch in a “sensing mode” where the sensors in the crutches are triggered to make measurements (see [0057]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Kappel‘s reference, such that the trigger disposed on the first crutch would be configured to activate the detection of the trajectory of the first crutch, as suggested by Kappel, for the purpose of providing a control element comprising a trigger that allows convenient selection of sensing mode in order to perform location measurements as needed during use (see [0054], [0055] and [0057]).
Regarding claims 28-30, Kappel discloses wherein the trajectory sensor is disposed in a control box (“a specific dedicated box with physical buttons for selecting 

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel in view of CN-106176149-A
Regarding claim 22, Kappel does not disclose wherein the trajectory sensor further comprises a magnetometer configured to obtain an orientation of the first crutch with respect to Earth's magnetic field. However, CN ‘149 teaches an exoskeleton robot gait system (see title) comprising a plurality of three-axis accelerometer, a three-axis gyroscope and a three-axis magnetometer sensor, respectively measuring the exoskeleton during walking process of acceleration, angular velocity and magnetic field strength of the earth (see claims). Therefore, it would have been obvious before 
Regarding claim 25, Kappel discloses wherein the trajectory sensor further comprises a gyroscope sensor (see [0012]).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel/CN ‘149 and further in view of Zoss et al. (US 2013/0231595)
Regarding claims 26-67, Kappel as modified by CN ‘149 does not disclose wherein the trajectory sensor is configured to compensate the trajectory of the first crutch with a compensation signal based on a signal detected by the magnetometer, the gyroscope sensor, or the accelerometer; wherein the compensation signal is pertinent to at least the gravity or magnetic distortion. However, Zoss et al teaches a powered exoskeleton (see abstract) comprising trajectory sensors including accelerometer and/or a gyroscope for measuring changes in orientation of the specific arm segment or portion such as through measuring absolute and/or relative angles of the user's upper arm  or lower arm segment, wherein absolute angles represent the angular orientation of the specific arm segment to an external reference, such as axes 104-106, gravity, the earth's magnetic field  (see [0014]. NOTE: In order to provide the absolute measurement, a compensation signal would be necessarily detected by the trajectory sensor so that the absolute measurement can be accurate with respect to external 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kazerooni et al. ‘884 discloses  a system comprising a lower extremity orthosis. Goffer ‘757 teaches a system comprising a gait device and one or more crutches 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785